Exhibit 99.1 Press Release For Further Information Contact: INVESTORS: MEDIA: Matt Schroeder Susan Henderson (717) 214-8867 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID REPORTS SECOND QUARTER FISCAL 2012 RESULTS · Second Quarter Net Loss of $0.11 per Diluted Share, Compared to Prior Second Quarter Net Loss of $0.23 per Diluted Share · Second Quarter Adjusted EBITDA of $184.3 Million Compared to Adjusted EBITDA of $181.2 Million in Prior Second Quarter · Rite Aid Updates Fiscal 2012 Outlook Camp Hill, PA (September 22, 2011) - Rite Aid Corporation (NYSE: RAD) today reported financial results for its fiscal second quarter ended August 27, 2011. The company reported revenues of $6.3 billion, a net loss of $92.3 million, or $0.11 per diluted share, and adjusted EBITDA of $184.3 million, or 2.9 percent of revenues.Results benefited from continued growth in same store sales and a decrease in selling, general and administrative (SG&A) expenses.The prior year results included a $44 million charge related to refinancing activities. “We are pleased with the continued improvement in our top-line results, highlighted by three consecutive quarters of same store sales growth,” said John Standley, Rite Aid President and CEO.“Customers are responding positively to our sales initiatives, including our highly popular and fast-growing wellness + loyalty program, which now has over 44 million enrolled members. Our positive same store sales growth, along with continued reductions in operating costs, drove an increase in adjusted EBITDA.” “We also started the rollout of our new wellness store format in the second quarter, with 40 wellness stores completed as of the end of the second quarter.Customers tell us they like the look and feel of our new format which offers expanded clinical services, new health and wellness product offerings and our unique on-site Wellness ambassadors.We have also expanded our immunization program, with more than 11,000 immunizing pharmacists available to provide these vital services in all Rite Aid stores.” -More- Rite Aid FY 2ress Release - page 2 Second Quarter Summary Revenues for the 13-week quarter were $6.3 billion versus revenues of $6.2 billion in the prior year second quarter.Revenues increased 1.8 percent primarily as a result of an increase in same store sales, which were partially offset by store closings. Same store sales for the quarter increased 2.2 percent over the prior year 13-week period, consisting of a 2.5 percent increase in the front end and a 2.0 percent increase in the pharmacy.Pharmacy sales included an approximate 148 basis point negative impact from new generic introductions.The number of prescriptions filled in same stores increased 0.1 percent over the prior year period.Prescription sales accounted for 67.8 percent of total drugstore sales, and third party prescription revenue was 96.4 percent of pharmacy sales. Net loss was $92.3 million or $0.11 per diluted share compared to last year’s second quarter net loss of $197.0 million or $0.23 per diluted share.Increased revenues, decreases in SG&A and interest expense, and a gain on bond repurchases in the current year compared to charges relating to refinancing activities in the prior year, contributed to the decrease in net loss.Partially offsetting these improvements was lower front-end margin, driven by investments in Rite Aid’s wellness + customer loyalty program. Adjusted EBITDA (which is reconciled to net loss in the attached table) was $184.3 million or 2.9 percent of revenues for the second quarter compared to $181.2 million or 2.9 percent of revenues for the like period last year. In the second quarter, the company relocated five stores, remodeled 35 stores and closed seven stores.Stores in operation at the end of the second quarter totaled 4,697. Rite Aid Updates Sales, Adjusted EBITDA, Net Loss and Capital Expenditures Guidance for Fiscal 2012. Rite Aid has updated its fiscal 2012 guidance with sales expected to be between $25.8 billion and $26.1 billion, same store sales to range from an increase of .75 percent to an increase of 2.0 percent over fiscal 2011 and Adjusted EBITDA (which is reconciled to net loss in the attached table) to be between $825 million and $900 million.Net loss is expected to be between $345 million and $495 million or a loss per diluted share of $0.40 to $0.56.Capital expenditures are expected to be $250 million. Conference Call Broadcast Rite Aid will hold an analyst call at 8:30 a.m. Eastern Time today with remarks by Rite Aid's management team.The call will be simulcast via the internet and can be accessed through the websites www.riteaid.com in the conference call section of investor information and www.StreetEvents.com.Slides related to materials discussed on the call will be available on both sites.A playback of the call will be available on both sites starting at 12 p.m. Eastern Time today.A playback of the call will also be available by telephone beginning at 12 p.m. Eastern Time today until 11:59 p.m. Eastern Time on September 24, 2011.The playback number is 1-855-859-2056 from within the U.S. and Canada or 1-404-537-3406 from outside the U.S. and Canada with the eight-digit reservation number 98204983. -More- Rite Aid FY 2ress Release – page 3 Rite Aid is one of the nation’s leading drugstore chains with approximately 4,700 stores in 31 states and the District of Columbia. Information about Rite Aid, including corporate background and press releases, is available through Rite Aid’s website at www.riteaid.com. Statements, including guidance, in this release that are not historical are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “should,” and “will” and variations of such words and similar expressions are intended to identify such forward-looking statements.These forward-looking statements are not guarantees of future performance and involve risks, assumptions and uncertainties, including, but not limited to, our high level of indebtedness and our ability to make interest and principal payments on our debt and satisfy the other covenants contained in our debt agreements, general economic, market and competitive conditions, our ability to improve the operating performance of our stores in accordance with our long term strategy, the efforts of private and public third-party payers to reduce prescription drug reimbursements and encourage mail order, the ability to realize anticipated results from capital expenditures and cost reduction initiatives, outcomes of legal and regulatory matters and changes in legislation or regulations, including healthcare reform.These and other risks, assumptions and uncertainties are described in Item 1A (Risk Factors) of our most recent Annual Report on Form 10-K and in other documents that we file or furnish with the Securities and Exchange Commission, which you are encouraged to read.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those indicated or anticipated by such forward-looking statements.Accordingly, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date they are made.Rite Aid expressly disclaims any current intentionto update publicly any forward-looking statement after the distribution of this release, whether as a result of new information, future events, changes in assumptions or otherwise See the attached table for a reconciliation of a non-GAAP financial measure, Adjusted EBITDA to net income (loss), the most comparable GAAP financial measure. We define Adjusted EBITDA as net income (loss) from operations excluding the impact of income taxes, interest expense, depreciation and amortization, LIFO adjustments, charges or credits for store closing and impairment, inventory write-downs related to closed stores, stock-based compensation expense, debt modifications and retirements, sale of assets and investments, revenue deferrals related to customer loyalty programs and other items. ### RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (unaudited) August 27, February 26, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net of LIFO reserve of $915,014 and $875,012 Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Current maturities of long-term debt and lease financing obligations $ $ Accounts payable Accrued salaries, wages and other current liabilities Total current liabilities Long-term debt, less current maturities Lease financing obligations, less current maturities Other noncurrent liabilities Total liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock - Series G 1 1 Preferred stock - Series H Common stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ Chart 1 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Thirteen weeks ended August 27, Thirteen weeks ended August 28, Revenues $ $ Costs and expenses: Cost of goods sold Selling, general and administrative expenses Lease termination and impairment charges Interest expense (Gain) loss on debt modifications and retirements, net ) Gain on sale of assets, net ) ) Loss before income taxes ) ) Income tax (benefit) expense ) Net loss $ ) $ ) Basic and diluted loss per share: Numerator for loss per share: Net loss $ ) $ ) Accretion of redeemable preferred stock ) ) Cumulative preferred stock dividends ) ) Loss attributable to common stockholders - basic and diluted $ ) $ ) Basic and diluted weighted average shares Basic and diluted loss per share $ ) $ ) Chart 2 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Twenty-six weeks ended August 27, Twenty-six weeks ended August 28, Revenues $ $ Costs and expenses: Cost of goods sold Selling, general and administrative expenses Lease termination and impairment charges Interest expense Loss on debt modifications and retirements, net Gain on sale of assets, net ) ) Loss before income taxes ) ) Income tax (benefit) expense ) Net loss $ ) $ ) Basic and diluted loss per share: Numerator for loss per share: Net loss $ ) $ ) Accretion of redeemable preferred stock ) ) Cumulative preferred stock dividends ) ) Loss attributable to common stockholders - basic and diluted $ ) $ ) Basic and diluted weighted average shares Basic and diluted loss per share $ ) $ ) Chart 3 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL OPERATING AND CASH FLOWINFORMATION (Dollars in thousands, except per share amounts) (unaudited) Thirteen weeks ended August 27, Thirteen weeks ended August 28, SUPPLEMENTAL OPERATING INFORMATION Revenues $ $ Cost of goods sold Gross profit LIFO charge FIFO gross profit Gross profit as a percentage of revenues 26.29% 26.59% LIFO charge as a percentage of revenues 0.32% 0.33% FIFO gross profit as a percentage of revenues 26.61% 26.93% Selling, general and administrative expenses Selling, general and administrative expenses as a percentage of revenues 25.57% 26.40% Cash interest expense Non-cash interest expense Total interest expense Adjusted EBITDA Adjusted EBITDA as a percentage of revenues 2.94% 2.94% Net loss ) ) Net loss as a percentage of revenues -1.47% -3.20% Total debt Invested cash Total debt net of invested cash SUPPLEMENTAL CASH FLOW INFORMATION Payments for property, plant and equipment Intangible assets acquired Total cash capital expenditures Equipment received for noncash consideration Equipment financed under capital leases Gross capital expenditures $ $ Chart 4 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL OPERATING AND CASH FLOWINFORMATION (Dollars in thousands, except per share amounts) (unaudited) Twenty-six weeks ended August 27, Twenty-six weeks ended August 28, SUPPLEMENTAL OPERATING INFORMATION Revenues $ $ Cost of goods sold Gross profit LIFO charge FIFO gross profit Gross profit as a percentage of revenues 26.38% 26.68% LIFO charge as a percentage of revenues 0.32% 0.33% FIFO gross profit as a percentage of revenues 26.69% 27.01% Selling, general and administrative expenses Selling, general and administrative expenses as a percentage of revenues 25.19% 25.88% Cash interest expense Non-cash interest expense Total interest expense Adjusted EBITDA Adjusted EBITDA as a percentage of revenues 3.53% 3.43% Net loss ) ) Net loss as a percentage of revenues -1.23% -2.16% Total debt Invested cash Total debt net of invested cash SUPPLEMENTAL CASH FLOW INFORMATION Payments for property, plant and equipment Intangible assets acquired Total cash capital expenditures Equipment received for noncash consideration Equipment financed under capital leases Gross capital expenditures $ $ Chart 5 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS TO ADJUSTED EBITDA (In thousands) Thirteen weeks ended August 27, Thirteen weeks ended August 28, Reconciliation of net loss to adjusted EBITDA: Net loss $ ) $ ) Adjustments: Interest expense Income tax (benefit) expense ) Depreciation and amortization LIFO charges Lease termination and impairment charges Stock-based compensation expense Gain on sale of assets, net ) ) (Gain) loss on debt modifications and retirements, net ) Closed facility liquidation expense Severance costs - Customer loyalty card programs revenue deferral (a) Other ) Adjusted EBITDA $ $ Percent of revenues 2.94% 2.94% Notes: (a) Relates to deferral of revenues for our customer loyalty programs. Chart 6 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS TO ADJUSTED EBITDA (In thousands) Twenty-six weeks ended August 27, Twenty-six weeks ended August 28, Reconciliation of net loss to adjusted EBITDA: Net loss $ ) $ ) Adjustments: Interest expense Income tax (benefit) expense ) Depreciation and amortization LIFO charges Lease termination and impairment charges Stock-based compensation expense Gain on sale of assets, net ) ) Loss on debt modifications and retirements, net Closed facility liquidation expense Severance costs 10 Customer loyalty card programs revenue deferral (a) Other ) Adjusted EBITDA $ $ Percent of revenues 3.53% 3.43% Notes: (a) Relates to deferral of revenues for our customer loyalty programs. Chart 7 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Thirteen weeks ended August 27, Thirteen weeks ended August 28, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile to net cash used in operating activities: Depreciation and amortization Lease termination and impairment charges LIFO charges Gain on sale of assets, net ) ) Stock-based compensation expense (Gain) loss on debt modifications and retirements, net ) Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Accounts payable ) Other assets and liabilities, net ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Payments for property, plant and equipment ) ) Intangible assets acquired ) ) Proceeds from dispositions of assets and investments Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt - Net proceeds from revolver - Principal payments on long-term debt ) ) Change in zero balance cash accounts ) Net proceeds from the issuance of common stock 1 Financing fees paid for early debt redemption - ) Deferred financing costs paid - ) Net cash provided by (used in) financing activities ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Chart 8 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Twenty-six weeks ended August 27, Twenty-six weeks ended August 28, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization Lease termination and impairment charges LIFO charges Gain on sale of assets, net ) ) Stock-based compensation expense Loss on debt modifications and retirements, net Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Accounts payable Other assets and liabilities, net Net cash provided by operating activities INVESTING ACTIVITIES: Payments for property, plant and equipment ) ) Intangible assets acquired ) ) Proceeds from dispositions of assets and investments Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt Net proceeds from (repayments to) revolver ) Principal payments on long-term debt ) ) Change in zero balance cash accounts ) ) Net proceeds from the issuance of common stock 94 Financing fees paid for early debt redemption - ) Deferred financing costs paid ) ) Net cash used in financing activities ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Chart 9 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS GUIDANCE TO ADJUSTED EBITDA GUIDANCE YEAR ENDING MARCH 3, 2012 (In thousands, except per share amounts) Guidance Range Low High Sales $ $ Same store sales 0.75% 2.00% Gross capital expenditures $ $ Reconciliation of net loss to adjusted EBITDA: Net loss $ ) $ ) Adjustments: Interest expense Income tax benefit ) ) Depreciation and amortization LIFO charge Store closing and impairment charges Stock-based compensation expense Customer loyalty card programs revenue deferral (a) Loss on debt modification Other ) Adjusted EBITDA $ $ Diluted loss per share $ ) $ ) (a) Relates to deferral of revenues for our customer loyalty programs. Chart 10
